FEDERATED FIXED INCOME SECURITIES, INC. Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 November 29, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED FIXED INCOME SECURITIES, INC. (the “Registrant”) Federated Municipal Ultrashort Fund (the “Fund”) Class A Shares Institutional Shares 1933 Act File No. 33-43472 1940 Act File No. 811-6447 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Fund hereby certifies that the definitive forms of Prospectuses and Statement of Additional Information dated November 30, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statement of Additional Information contained in the most recent Registration Statement for the Fund.This Registration Statement was electronically filed 485(b) as Post-Effective Amendment No. 55 on November 24, 2010. If you have any questions regarding this certification, please contact me at (412) 288-7268. Very truly yours, /s/ George F. Magera George F. Magera Assistant Secretary
